 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KRISTEN BROOK
     Assistant U.S. Attorney
 4   Arizona State Bar No. 023121
     JOSEPH E. KOEHLER
 5   Assistant U.S. Attorney
     Arizona State Bar No. 013288
 6   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 7   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 8   Email: Kristen.Brook@usdoj.gov
     Email: Joe.Koehler@usdoj.gov
 9   Attorney for Plaintiff
10
                           IN THE UNITED STATES DISTRICT COURT
11
                                FOR THE DISTRICT OF ARIZONA
12
13   United States of America,                                 CR-17-00360-PHX-JJT
14                          Plaintiff,
                                                         MEMORANDUM REGARDING
15               v.                                      POTENTIAL IMPOSITION OF
                                                         CONSECUTIVE SENTENCES
16   Abdul Khabir Wahid,
17                          Defendant.
18          The United States of America, by and through undersigned counsel, and pursuant
19   to this Court’s order (CR 245), respectfully submits its memorandum regarding the
20   potential imposition of consecutive sentences in this case.
21          I.        Background
22          On November 7, 2019, this Court issued Superseding Findings of Fact and
23   Conclusions of Law finding defendant Abdul Khabir Wahid guilty of the two charges in
24   the indictment. (CR 240.) Count 1 charged Wahid with making false statements to the
25   FBI, with the terrorism enhancement, in violation of 18 U.S.C. § 1001(a)(2). Count 2
26   charged Wahid with attempted witness tampering, in violation of 18 U.S.C. § 1512(b)(3).
27   On December 17, 2019, the Court expressed concern about the potential imposition of
28   consecutive sentences on Counts 1 and 2. The Court declared,
 1         . . . I do have an issue with the recommendation of the sentencing – sentence
           in this case because I think that there's a logical inconsistency between what
 2         the guidelines work out to, the 262 to 327 month range, and the statutory
           maximum for the 1001 count in this case.
 3
           And it goes – or the issues are as follows: The charges were brought under
 4         two criminal statutes, 18 USC 1001, the false statement count, and 18 USC
           1512, the witness tampering count. In the indictment, the allegation for an
 5         enhancement, specifically because the offense is related to terrorism, is found
           in Count 1, the 1001 claim, and in Count 1 only.
 6
           When the United States Probation Office calculated the guideline range, it
 7         applied the 18-level enhancement for the offense being related to terrorism.
           It properly did so under the rules that it operates or that the guidelines
 8         operated under and that is what got the guideline range up to 262 to 327
           months.
 9
           The only count where there was a terrorism-related allegation was the 1001
10         count, and the 1001 statute caps the sentence for that offense at eight years,
           or 96 months.
11
           The PSR writer acknowledged this statutory limit to the sentence length for
12         the 1001 count in the report and recommends imposing the statutory
           maximum of 96 months for that count. But the report then recommends
13         imposing a sentence of 166 months for the other count, the witness-
           tampering count, and running it consecutive to the 1001 count to get a total
14         of 262 months, which is the low end of the guideline range calculated in the
           report.
15
           I think you can see where I'm going with this. The guidelines, if they are
16         properly calculated, get to the 262 range only if the 18-level enhancement for
           being terrorism-related is applied. And that enhancement only comes in
17         under the 1001 count, but the 1001 count itself would be limited to 96
           months.
18
           And so with respect to all involved, the argument for stacking to get to the
19         guideline range, to get to 262 months, feels to the Court like reverse
           engineering the sentence to reach a result whose allowance is dubious.
20         Again, I am not saying that the guidelines have been incorrectly calculated.
           I find that they have. My question is that the statutory maximum and the way
21         the case was charged would indicate to me that this is an outsized result.
22   RT 12/17/19 11-12.
23         II.    Discussion
24         The Court’s concern regarding the statutory enhancement only existing in the statute
25   underlying Count 1, 18 U.S.C. § 1001, is understandable. Section 1001(a)(2) carries a
26   maximum penalty of 8 years of imprisonment, while Wahid’s conviction for Count 2 under
27   18 U.S.C. § 1512(b)(3), carries a statutory maximum penalty of 20 years of imprisonment.
28


                                                -2-
 1   Thus, the imposition of consecutive sentences to achieve the total sentence called for by
 2   the advisory guideline range results in the maximum penalty provided by Count 2
 3   constituting the majority of the available statutory sentencing range. That said, this result
 4   is legally correct and proper as a matter of statutory and case law.
 5   A.     Imposition of Consecutive Terms of Imprisonment is Legally Proper
 6          By statute, multiple terms of imprisonment imposed on a defendant at the same time
 7   may run concurrently or consecutively. 18 U.S.C. § 3584(a). This Court’s discretion to
 8   choose between consecutive and concurrent sentences is limited only by a requirement that,
 9   in making the choice, the Court must consider the applicable 18 U.S.C. § 3553(a)
10   sentencing factors. 18 U.S.C. § 3584(b).
11          The Sentencing Guidelines provide guidance for the imposition of consecutive
12   sentences. United States v. Williams, 291 F.3d 1180, 1192 (9th Cir. 2002) (“Section 5G1.2
13   of the Sentencing Guidelines instructs the district court, in general, about when concurrent
14   or consecutive sentences are appropriate when sentencing a defendant on multiple
15   counts.”), abrogated on other grounds by United States v. Gonzales, 506 F.3d 940, 942
16   (9th Cir. 2007) (en banc). The Guidelines counsel consecutive sentences when necessary
17   to achieve imposition of a sentence within the applicable guideline range when the statutory
18   penalties for individual counts are insufficient to reach the total sentence after calculating
19   the applicable range. See United States v. Wang, 944 F.3d 1081, 1091 (9th Cir. 2019);
20   U.S.S.G. § 5G1.2(d) (2018) (“If the sentence imposed on the count carrying the highest
21   statutory maximum is less than the total punishment, then the sentence imposed on one or
22   more of the other counts shall run consecutively, but only to the extent necessary to produce
23   a combined sentence equal to the total punishment.”); cf. U.S.S.G. § 5G1.2(c) (when
24   sentencing on multiple counts of conviction, if the sentence imposed on the count carrying
25   the highest statutory maximum is adequate to achieve the total punishment, then the
26   sentences on all counts “shall run concurrently”).
27
28


                                                 -3-
 1          The United States Sentencing Guidelines are the “starting point and the initial
 2   benchmark” of sentencing, Kimbrough v. United States, 552 U.S. 85, 108 (2007) (quoting
 3   Gall v. United States, 552 U.S. 38, 49 (2007)). The term “total punishment” as used in
 4   § 5G1.2(d) “is the sentence chosen by the district court ‘from the appropriate sentencing
 5   range,’ and is not limited to the minimum sentence in the guideline range.” United States
 6   v. Iniguez, 368 F.3d 1113, 1116-17 (9th Cir. 2004) (en banc) (quoting United States v.
 7   Joetzki, 952 F.2d 1090, 1097-98 (9th Cir.1991)). Under this rubric, the Court should
 8   expressly identify the total punishment applicable to all counts based on the Guidelines
 9   calculation. Wang, 944 F.3d at 1091 (citing Joetzki, 952 F.2d at 1097) (the chosen sentence
10   within the calculated range becomes the “total punishment”).
11   B.     Applicability of U.S.S.G. §§ 2J1.2 and 3A1.4 to Count 2
12          Importantly, in this case, both Counts 1 and 2 are governed by U.S.S.G. § 2J1.2.
13   U.S.S.G. Appendix A (2019) (statutory appendix). Thus, either count standing alone
14   would trigger application of § 2J1.2. Further, either count standing alone would trigger
15   U.S.S.G. § 3A1.4, irrespective of the statutory terrorism enhancement having been charged
16   under Count 1 alone, because the terrorism sentencing enhancement under U.S.S.G. §
17   3A1.4 is equally applicable to Counts 1 and 2.
18          As explained more fully in the government’s response to Wahid’s objections to the
19   presentence report (CR 204), the enhancement in § 3A1.4, which sets a minimum offense
20   level of 32 and an increase in the criminal history category to Category VI, applies
21   whenever the crime of conviction “involved, or was intended to promote, a federal crime
22   of terrorism.” U.S.S.G. § 3A1.4. Application Note 2 to Section 3A1.4 states, in pertinent
23   part: “For purposes of this guideline, an offense that involved . . . (B) obstructing an
24   investigation of a federal crime of terrorism, shall be considered to have involved, or to
25   have been intended to promote, that federal crime of terrorism.” U.S.S.G. § 3A1.4 cmt.
26   n.2 (2018).
27
28


                                                -4-
 1          Although the government was not required to prove as an element under Count 2
 2   that Wahid’s offense was a “federal crime of terrorism,” the government did so in the
 3   course of proving Count 1 at trial. Further, in proving Count 2 beyond a reasonable doubt, 1
 4   the government proved Wahid’s attempt to tamper with A.S. as a witness was directly
 5   related to the same FBI investigation as charged in Count 1 – the attempt by Simpson and
 6   Soofi to attack the Muhammad Art Exhibit and Contest in Garland, Texas. Thus, the
 7   government likewise proved that Count 2 “involved . . . obstructing an investigation of a
 8   federal crime of terrorism,” and that offense likewise “shall be considered to have involved,
 9   or to have been intended to promote, that federal crime of terrorism.” Id. This Court found
10   that the “Defendant was aware as of May 6, 2015, when he first spoke to agents, that the
11   matter the agents were investigating involved international terrorism. Defendant was aware
12   at that time that Simpson and Soofi had attacked the ‘Draw the Prophet’ event in Garland
13   with multiple automatic weapons and died in a firefight.” (CR 240 at 6). The trial evidence
14   proved Wahid’s conversations with Ali Soofi post-dated May 6, 2015. This Court found
15   Wahid “called and spoke to Ali at length several times, including in four telephone calls
16   that were recorded on June 6, 7 and 18, and July 8, 2015. The recordings were introduced
17   into evidence at trial and both Ali and Defendant testified to the contents of the unrecorded
18   conversations.” (Id.)
19          Because §§ 2J1.2 and 3A1.4 both independently apply to Count 2, imposition of
20   consecutive sentences in a way that incorporates the statutory maximum penalty for Count
21   2 is neither an improper application of the Sentencing Guidelines nor unfair. Wahid was
22   convicted of two separate crimes; thus, imposition of consecutive sentences on both Counts
23   up to the statutory maximum penalty is legally permissible.
24
            1
             Under Ninth Circuit case law, the government must prove guideline enhancements
25   that have a disproportionate effect on sentencing by clear and convincing evidence. See
     generally United States v. Valle, 940 F.3d 473, 479-480 (9th Cir. 2019) (discussing factors
26   for determining whether to apply clear and convincing burden of proof for sentencing
     enhancements in a given case). Assuming that standard applies to the enhancement at issue
27   here, the government proved the “federal crime of terrorism” enhancement beyond a
     reasonable doubt in the context of proving Count 1, and in turn satisfied the clear and
28   convincing burden ordinarily applicable to enhancements with a disproportionate effect.

                                                 -5-
 1   C.     The Court’s Authority to Vary
 2          Notwithstanding the Guidelines range, this Court may vary from that range based
 3   on the factors set forth in 18 U.S.C. § 3553(a). Wang, 944 F.3d at 1091 (citing United States
 4   v. Carty, 520 F.3d 984, 991–92 (9th Cir. 2008) (en banc)). Further, the Court “retains
 5   discretion under 18 U.S.C. § 3584(a) to sentence either concurrently or consecutively
 6   despite the guidelines.” Id. (quoting United States v. Pedrioli, 931 F.2d 31, 32 (9th Cir.
 7   1991)). In all cases, the Court must start with the Guidelines and keep them in mind during
 8   sentencing. Id. (citing Gall, 552 U.S. at 49).
 9          III.   Conclusion
10          In summary, this Court properly may sentence Wahid to consecutive terms of
11   imprisonment for Counts 1 and 2 because the total sentence provided by the Sentencing
12   Guidelines exceeds the maximum term of imprisonment available for either count. The
13   Court likewise has the power to vary from the range set forth in the Guidelines based on
14   the factors set forth in § 3553(a). In any event, the sentence the Court determines to be
15   reasonable after properly calculating the Sentencing Guidelines range and applying the
16   § 3553(a) factors becomes the “total sentence.” If that sentence is greater than the statutory
17   maximum for either count, then the Court should impose consecutive sentences on Counts
18   1 and 2, but only to the extent necessary to achieve the total sentence the Court determines
19   to be reasonable.
20          Respectfully submitted this 21st day of January, 2020.
21
                                                MICHAEL BAILEY
22                                              United States Attorney
                                                District of Arizona
23
                                                s/ Joseph E. Koehler
24                                              s/ Kristen Brook
                                                JOSEPH E. KOEHLER
25                                              KRISTEN BROOK
                                                Assistant U.S. Attorneys
26
27
28


                                                 -6-
                                   CERTIFICATE OF SERVICE
 1
     I hereby certify that on January 21, 2020, I electronically filed the foregoing with the Clerk
 2   of Court using the CM/ECF system, and that true and accurate copies have been transmitted
     electronically to counsel for the defendant via the ECF system.
 3
 4   John McBee, Advisory Counsel for Defendant
 5           In addition, on the same date I directed a copy of the foregoing and copies of the
     requested transcripts to be placed in the United States mail addressed to the defendant at
 6   the following address, labeled “Confidential/Legal Mail”:
 7   Abdul Khabir Wahid, No. 72409-408
     Central Arizona Florence Correctional Complex
 8   PO Box 6300
     Florence, AZ 85132
 9
10
     s/ Norma Hernandez
11   U.S. Attorney’s Office
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
